DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 5-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:  
“the second electrode located” in claim 1, lines 3-4 should be amended to recite --the second electrode are located--
“wherein the plurality of vertical wires” in claim 7, line 1 should be amended to recite --wherein for each of the first electrode and second electrode, the plurality of vertical wires--
“wherein the horizontal wire” in claim 8, line 1 should be amended to recite --wherein for each of the first electrode and second electrode, the horizontal wire--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 12, the claim positively claims a user in line 1. Language such as “configured” or “adapted” is suggested to avoid claiming a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation “the vertical wire” in line 1. However, it is unclear which of the plurality of vertical wires is being referred to in this limitation. Therefore, the scope of the claim is unclear. For purposes of compact prosecution and examination, “the vertical wire” is interpreted to mean “the plurality of vertical wires”.
Regarding claim 10, the claim recites the limitation “the plurality of horizontal wires” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the claim recites “a voltage is applied… a current is generated” in lines 1-2. However, these limitations are method steps, making the statutory category of this claim unclear. For purposes of compact prosecution and examination, “a voltage is applied… a current is generated” is interpreted to mean “a voltage is configured to be applied… a current is configured to be generated”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bystricky et al. US 2021/0321703 A1 in view of Zilberstein et al. US 2016/0317848 A1.
Regarding claim 1, Bystricky discloses a mask with a sterilization function ([0006], the protective equipment comprising the self-sterilizing fabric of the invention can include a facemask) comprising: a mask body (fig. 1, the mask body being made up of the self-sterilizing fabric shown in the figure), a functional layer 20 (fig. 1 and [0025], active layer 20), a first electrode, a second electrode 200 (fig. 1 and [0023], electrical leads 200 may further comprise copper or silver electrodes), and a power inlet ([0014], the electrical connections, when connected to an electrical power source, heat the active layer); wherein the function layer 20, the first electrode and the second electrode 200 are located in the mask body (fig. 1), and the first electrode and the second electrode 200 are located on a surface of the function layer 20 (fig. 1) and are electrically connected to the power inlet ([0014], the electrical connections, when connected to an electrical power source, heat the active layer), the first electrode and the second electrode 200 are configured to input a current to the functional layer 20 to heat the functional layer 20 ([0016], electrical connections apply a current to heat the layer 20), the functional layer 20 is a carbon fiber layer comprising a plurality of carbon fibers entangled with each other ([0017], the active layer is made from tangled carbon nanotubes).
Bystricky is silent on the mask comprising two straps.
However, Zilberstein teaches an analogous mask 10 (figs. 1 and 5 and [0083], mask 10 also comprises a multilayer construction 32/34/36 comprising electrodes 32/36) comprising two straps 16/16 (figs. 1 and 2 and [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Bystricky with two straps, as taught by Zilberstein, to attach the mask to the user’s head ([0078], straps 16 for the user/s head or ears).
Regarding claim 2, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky further discloses the function layer 20 generating Joule heat when the current flows through the functional layer 20 ([0015], the CNT layer 20 is heated when a current is applied, thus generating Joule heat).
 Regarding claim 4, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky further discloses the functional layer 20 being a filter layer ([0017], the carbon nanotube fabric allows air or water vapor through, but not biological agents) and a heating sterilization layer ([0016], the carbon nanotube layer is heated to sterilize it).
Regarding claim 5, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky is silent on the first electrode and the second electrode being cross-finger electrodes.
However, Zilberstein further teaches the analogous first electrode 32 and the second electrode 36 being cross-finger electrodes (fig. 6 and [0087], interdigital electrode configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first electrode and the second electrode of Bystricky in view of Zilberstein to be cross-finger electrodes, as taught by Zilberstein, to create distributed, uniform heating.

    PNG
    media_image1.png
    582
    725
    media_image1.png
    Greyscale

Regarding claim 6, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky is silent on each of the first electrode and the second electrode comprising a horizontal wire and a plurality of vertical wires, the plurality of vertical wires being crossed with the horizontal wire.
However, Zilberstein further teaches each of the first electrode 32 and the second electrode 36 comprising a horizontal wire and a plurality of vertical wires, the plurality of vertical wires being crossed with the horizontal wire (please see annotated fig. A below, where the vertical wires are crossed at one end with the horizontal wire).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first electrode and the second electrode of Bystricky in view of Zilberstein to each comprise a horizontal wire and a plurality of vertical wires, the plurality of vertical wires being crossed with the horizontal wire, as taught by Zilberstein, to create distributed, uniform heating.
Regarding claim 7, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky is silent on the plurality of vertical wires being parallel with each other and spaced apart from each other, and one end of each vertical wire being connected to the horizontal wire, and the other end extends outward from the horizontal wire.
However, Zilberstein further teaches the plurality of vertical wires being parallel with each other and spaced apart from each other, and one end of each vertical wire being connected to the horizontal wire, and the other end extends outward from the horizontal wire (please see annotated fig. A, where the vertical wires are parallel and spaced apart from each other, with one end connected to the respective horizontal wire and the other end extending away).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first electrode and the second electrode of Bystricky in view of Zilberstein such that the plurality of vertical wires are parallel with each other and spaced apart from each other, and one end of each vertical wire being connected to the horizontal wire, and the other end extends outward from the horizontal wire, as taught by Zilberstein, to create distributed, uniform heating.
Regarding claim 8, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky is silent on the horizontal wire and the vertical wire being perpendicular to each other.
However, Zilberstein further teaches the horizontal wire and the vertical wire being perpendicular to each other (annotated fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second electrodes of Bystricky in view of Zilberstein such that the horizontal wire and the vertical wire are perpendicular to each other, as taught by Zilberstein, to create distributed, uniform heating.
Regarding claim 9, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky is silent on the plurality of vertical wires of the first electrode and the second electrode being alternately arranged, spaced apart from each other and parallel with each other.
However, Zilberstein further teaches the plurality of vertical wires of the first electrode 32 and the second electrode 36 being alternately arranged, spaced apart from each other and parallel with each other (annotated fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second electrodes of Bystricky in view of Zilberstein such that the plurality of vertical wires of the first electrode and the second electrode are alternately arranged, spaced apart from each other and parallel with each other, as taught by Zilberstein, to create distributed, uniform heating.
Regarding claim 10, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky further discloses ends of the first electrode and the second electrode being electrically connected to the power inlet, and an external power source is energized to the first electrode and the second electrode 200 through the power inlet ([0014], the electrical connections, when connected to an electrical power source, heat the active layer; thus, the ends of the electrical connections must be connected to the power source via some kind of power inlet).
Bystricky is silent on the ends of the first electrode and the second electrode being ends of the plurality of horizontal wires.
However, Zilberstein further teaches the ends of the first electrode 32 and the second electrode 36 being ends of the plurality of horizontal wires (annotated fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ends of the first electrode and the second electrode of Bystricky in view of Zilberstein to be ends of the plurality of horizontal wires, as taught by Zilberstein, to energize the interdigital electrodes taught by Zilberstein.
Regarding claim 11, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky further discloses a voltage being applied to the functional layer 20, a current being generated in the functional layer 20, thereby generating Joule heat and increasing the temperature of the functional layer for sterilization ([0016], a current (and thus voltage) is applied to layer 20 to heat it (Joule heat) to sterilize the layer).
Regarding claim 12, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky further discloses the mask being configured to be worn by a user while heating and sterilizing (the mask being capable of being worn while heating and sterilizing).
Regarding claim 13, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky further discloses a temperature outside the mask being uniform when heating and sterilizing ([0023], the electrical leads are separated to allow uniform heating, which would cause the temperature directly adjacent the outside of the mask to be uniform).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bystricky et al. US 2021/0321703 A1 in view of Zilberstein et al. US 2016/0317848 A1 further in view of Miyamoto et al. US 4,045,338.
Regarding claim 3, Bystricky in view of Zilberstein discloses the claimed invention as discussed above.
Bystricky in view of Zilberstein is silent on the carbon fiber layer comprising a plurality of micropores, and diameters of the plurality of micropores being in a range from 1 micrometer to 2.5 micrometers.
However, Miyamoto teaches an analogous carbon fiber layer/filter comprising a plurality of micropores, and diameters of the plurality of micropores being in a range from 1 micrometer to 2.5 micrometers (col. 11, line 52-col. 12, line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the carbon fiber layer of Bystricky in view of Zilberstein to comprise a plurality of micropores, and diameters of the plurality of micropores being in a range from 1 micrometer to 2.5 micrometers, as taught by Miyamoto, to effectively filter out biological agents greater than 1 micrometer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-18 of copending Application No. 17/079,166 in view of Bystricky et al. US 2021/0321703 A1. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1 of the Instant Application, the conflicting Application ‘166 claims the entirety of the claim (claim 1) except for the functional layer being a carbon fiber layer comprising a plurality of carbon fibers entangled with each other.
However, Bystricky teaches a mask with a sterilization function ([0006], the protective equipment comprising the self-sterilizing fabric of the invention can include a facemask) comprising a functional layer 20 that is a carbon fiber layer comprising a plurality of carbon fibers entangled with each other ([0017], the active layer is made from tangled carbon nanotubes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the functional layer of the Instant Application to be a carbon fiber layer comprising a plurality of carbon fibers entangled with each other, as taught by Bystricky, because carbon nanotube fabric is impermeable to small pathogens ([0015]).
Regarding claim 2 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 2).
Regarding claim 3 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 3).
Regarding claim 4 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 9).
Regarding claim 5 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 10).
Regarding claim 6 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 11).
Regarding claim 7 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 12).
Regarding claim 8 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 13).
Regarding claim 9 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 14).
Regarding claim 10 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 15).
Regarding claim 11 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 16).
Regarding claim 12 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 17).
Regarding claim 13 of the Instant Application, the conflicting Application ‘166 in view of Bystricky discloses the claimed invention as discussed above.
The conflicting Application ‘166 claims the entirety of the claim (claim 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terman US 3,249,108
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786